454 F.2d 1172
Lillian CHERENSKY and David Cherensky, Appellants,v.HOWARD JOHNSON MOTOR COURTS INC., et al.
No. 19536.
United States Court of Appeals,Third Circuit.
Argued Feb. 8, 1972.Decided Feb. 25, 1972.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas A. Masterson, Judge.
Edward Greer, Mesirov, Gelman, Jaffe & Levin, Philadelphia, Pa., for appellants.
John J. O'Brien, Jr., Philadelphia, Pa., for appellees.
Before KALODNER, HASTIE and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record, we find no reversible error.  The Order of the District Court dated June 24, 1970, entering judgment in favor of the defendants and against the plaintiffs, pursuant to the jury's verdict, will be affirmed.